— Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered November 7, 1979, upon resentence, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. Judgment affirmed. There is no reasonable view of the evidence which would support a defense of justification. Accordingly, no error was committed by the trial court’s refusal to charge the jury with respect to such defense. Mollen, P. J., Margett, O’Connor and Weinstein, JJ., concur.